DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      LEQUAN ANTONIO DAVID,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-1834

                           [November 5, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case Nos. 11-19812-CF-10A,
11-20635-CF-10A, 12-106-CF-10A, 12-107-CF-10A, 12-108-CF-10A and
12-138-CF-10A.

   Alvin E. Entin of the Entin Law Group, P.A., Fort Lauderdale, and John
R. Howes of John R. Howes, P.A., Fort Lauderdale, substituted after briefs
have been filed.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.